08/27/2020




                IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 20-0336


                         Supreme Court Cause No. DA-20-0336




 MARY VANBUSKIRK and ROGER
 BARBER,

                       Appellants,                  GRANT OF EXTENSION OF TIME TO
 v.                                                 FILE APPELLANT’S OPENING BRIEF

 PATRICIA DOW GEHLEN and RAY
 GEHLEN, Trustees, GEHLEN PATRICIA
 DOW TRUST

                       Appellees.


       Pursuant to the authority granted under Mont. R. App. P. 26(1), the Appellant is granted

an extension of time up to and including October 3, 2020, to prepare, file, and serve the

Appellant’s opening brief.




GRANT OF EXTENSION OF TIME FILE APPELLANT’S OPENING BRIEF                                            1 by:
                                                                                  Electronically signed
                                                                                     Bowen Greenwood
                                                                                 Clerk of the Supreme Court
                                                                                       August 27 2020